                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     MLC INTELLECTUAL PROPERTY, LLC,                   Case No. 14-cv-03657-SI
                                   7                    Plaintiff,
                                                                                           ORDER DENYING MLC'S FIRST
                                   8              v.                                       MOTION FOR LEAVE TO FILE A
                                                                                           MOTION FOR RECONSIDERATION
                                   9     MICRON TECHNOLOGY, INC.,
                                                                                           Re: Dkt. No. 479
                                  10                    Defendant.

                                  11

                                  12          The Court has reviewed MLC’s first1 motion for leave to file a motion for reconsideration
Northern District of California
 United States District Court




                                  13   of this Court’s Order Granting in Part and Denying in Part Micron’s Motion to Strike Portions of

                                  14   the Lee Report, as well as Micron’s response.

                                  15          The Court generally agrees with Micron’s analysis as stated in the response, and concludes

                                  16   that there is no reason to grant reconsideration. The Court found – and continues to find – that

                                  17   MLC’s infringement contentions did not disclose any structure for the comparator, and did not

                                  18   disclose a theory that the memory cell could be the comparator. That finding was the basis for

                                  19   striking portions of the Lee Report regarding the memory cell-as-comparator theory. The Court

                                  20   discussed MLC’s statements during claim construction to make the point that the Lee Report was
                                       the first time that MLC disclosed a theory under which the comparator could be a memory cell.
                                  21
                                              IT IS SO ORDERED.
                                  22

                                  23
                                       Dated: May 24, 2019                          ______________________________________
                                  24
                                                                                      SUSAN ILLSTON
                                  25                                                  United States District Judge

                                  26
                                  27          1
                                                MLC has filed a second motion for leave to file a motion for reconsideration of a different
                                  28   portion of that order. Dkt. No. 558. The Court will issue a separate order regarding that motion.
